DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a key comprising: a key shank having a length extending from a key head to a key shank end, said key shank having a profile which is a cross-section taken perpendicularly through said length; a triangular paracentric profile groove formed in the profile of said key shank that has an open end at a first outer edge of said profile and a closed end that extends over a longitudinal center plane of said key shank; a triangular profile groove formed in said key shank that has an open end at a second outer edge of said profile of said key shank, opposite to said first outer edge, and a closed end that does not extend over said longitudinal center plane of said key shank, wherein the closed end of said triangular profile groove is at a horizontal distance from the closed end of said triangular paracentric profile groove, horizontal being defined as extending between said first and second outer edges, and wherein a first junction of the open end of said triangular paracentric profile groove and said first outer edge is at a vertical distance from a second junction of the open end of said triangular profile groove and said second outer edge; a first shoulder formed at said first junction comprising a first horizontal leg that extends from said first outer edge towards said longitudinal center plane of said key shank and a first vertical leg extending perpendicularly from said first horizontal leg; and a second shoulder formed at said second junction comprising a second horizontal leg that extends from said second outer edge towards said longitudinal center plane of said key shank and a second vertical leg extending perpendicularly from said second horizontal leg.

The closest prior art of record, U.S. Patent Application Publication Number 2007/0295045 to Neumayer, discloses a key comprising: a key shank (figure 1; shank 1) having a length extending from a key head (7) to a key shank end (as shown in figure 1), said key shank having a profile which is a cross-section taken perpendicularly through said length (figures 4-6); a triangular paracentric profile groove (right-side groove; figures 4-6) formed in the profile of said key shank that has an open end at a first outer edge of said profile and a closed end that extends over a longitudinal center plane of said key shank (figures 4-6); a triangular profile groove (left-side groove; figures 4-6) formed in said key shank that has an open end at a second outer edge of said profile of said key shank, opposite to said first outer edge, and a closed end that does not extend over said longitudinal center plane of said key shank, wherein the closed end of said triangular profile groove is at a horizontal distance from the closed end of said triangular paracentric profile groove (figures 4-6), horizontal being defined as extending between said first and second outer edges, and wherein a first junction of the open end of said triangular paracentric profile groove and said first outer edge is at a vertical distance from a second junction of the open end of said triangular profile groove and said second outer edge (orientation and spacing shown in figures 4-6); a first shoulder (junction of the first edge surface and the flanks 8 and 9; figures 4-6); and a second shoulder (junction of the second edge surface and the flanks 8 and 9; figures 4-6).

However, Neumayer does not discloses the shoulders each comprising a horizontal leg that extends from the outer edges towards said longitudinal center plane of said key shank and a vertical leg extending perpendicularly from said horizontal legs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 9, 2022